         4:19-cv-04023-SLD-JEH # 1           Page 1 of 9                                                E-FILED
                                                                 Wednesday, 06 February, 2019 01:41:50 PM
                                                                             Clerk, U.S. District Court, ILCD

                              UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF ILLINOIS
                                  ROCK ISLAND DIVISION


 MARY A. EWALT
                                                        CASE NO.: 4:19-cv-04023
                     Plaintiff,
                                                        JUDGE:
          -v-

 COLLECTION PROFESSIONALS, INC.                        COMPLAINT
                                                       JURY DEMAND ENDORSED HEREON
                     Defendant.


        Plaintiff, Mary A. Ewalt, for her complaint against Collection Professionals, Inc.

(“Defendant”), states as follows:

                                      NATURE OF THE ACTION

   1.    Plaintiff brings this action seeking damages pursuant to the Fair Debt Collection Practices

Act, 15 U.S.C. §§ 1692 et seq. (“FDCPA”), and the Illinois Consumer Fraud and Deceptive

Business Practices Act, 815 ILCS 505/10a (“ICFA”), for Defendant’s unlawful collection practices

as more fully described in this complaint.

                                     JURISDICTION AND VENUE

   2.    This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction

is therefore conferred upon this Court by 15 U.S.C § 1692k and 28 U.S.C. §§ 1331 and 1337, as

the action arises under the laws of the United States. Supplemental jurisdiction exists for the state

law claim pursuant to 28 U.S.C. § 1367.

   3.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391 as Defendant transacts business

within the Central District of Illinois and the events and/or omissions giving rise to the claims

made in this complaint occurred within the Central District of Illinois.

                                                 1
        4:19-cv-04023-SLD-JEH # 1             Page 2 of 9



                                              PARTIES

   4.   Plaintiff, Mary A. Ewalt (“Ms. Ewalt”), is a natural adult person residing in Mineral,

Illinois, which lies within Bureau County, Illinois and the Central District of Illinois.

   5.   Ms. Ewalt is a “consumer” as that term is defined by § 1692a(3) of the FDCPA.

   6.   Ms. Ewalt is a “person” as that term is defined and/or used within the ICFA.

   7.   Defendant, Collection Professionals, Inc., is an Illinois corporation in the business of

collecting consumer debts on behalf of others within the State of Illinois and throughout the United

States. As such, Defendant regularly uses the mails and/or telephone to collect, or attempt to

collect, delinquent consumer accounts.

   8.   In its communications to consumers, Defendant identifies itself as a “debt collector.”

   9.   Defendant is registered with the Illinois Secretary of State bearing business file number

56267921 and has been in business since 1991.

  10. Defendant is a “debt collector” as that term is defined by § 1692a(6) of the FDCPA.

  11. Defendant is a “person” as that term is defined and/or used within the ICFA.

                              FACTS SUPPORTING CAUSES OF ACTION

  12.    On or around August 21, 2018, Defendant mailed a dunning correspondence to Ms. Ewalt

attempting to collect multiple medical debts Ms. Ewalt allegedly incurred to St. Margaret’s Health

and Perry Memorial Hospital (collectively, the “Subject Debt”). A copy of the collection

correspondence is attached to this complaint as Exhibit A (the “Collection Letter”).

  13.    Ms. Ewalt did not recognize some of the accounts appearing in the Collection Letter as

belonging to her.

  14.    The Collection Letter stated, in relevant part: “The balance provided on this notice may

be different from the actual amount owed due to the accrual of interest.” See Exhibit A.


                                                  2
         4:19-cv-04023-SLD-JEH # 1           Page 3 of 9



  15.    On or around August 21, 2018, Ms. Ewalt’s daughter (“Shirley”), Ms. Ewalt’s power of

attorney, contacted Defendant via phone to ascertain more information about the accounts

appearing in the Collection Letter and the Subject Debt Defendant was attempting to collect from

her (the “Phone Call”).

  16.    During the Phone Call, Shirley spoke with a representative for Defendant who identified

Defendant as a debt collector attempting to collect a debt.

  17.    During the Phone Call, Defendant’s agent represented to Shirley that the Subject Debt’s

total balance was over $800.00 and was incurred beginning in July 2013.

  18.    During the Phone Call, Defendant’s agent attempted to collect payment of the Subject Debt,

including offering Ms. Ewalt a payment plan.

  19.    The applicable statute of limitations for the Subject Debt states, in relevant part:

               “Except as provided in Section 2-725 of the ‘Uniform Commercial Code’,
               approved July 31, 1961, as amended, and Section 11-13 of ‘The Illinois
               Public Aid Code’, approved April 11, 1967, as amended, actions on
               unwritten contracts, expressed or implied . . . shall be commenced within 5
               years next after the cause of action accrued.” See 735 ILCS 5/13-205.

   20.   Thus, given the applicable five (5) year statute of limitations and the fact that the Subject

Debt fell into delinquency beginning in July 2013, as of August 21, 2018, the date of the Collection

Letter and the Phone Call, the Subject Debt was a time-barred debt, i.e., it fell outside the

applicable statute of limitations.

   21.   Despite the time-barred status of the Subject Debt, at no point during the Collection

Letter or Phone Call did Defendant’s agent disclose or explain to Ms. Ewalt or Shirley that the

Subject Debt was time-barred or that Defendant could not sue Ms. Ewalt to collect it.

   22.   Despite the time-barred status of the Subject Debt, at no point during the Collection

Letter or Phone Call did Defendant’s agent disclose or explain to Ms. Ewalt or Shirley that by



                                                  3
          4:19-cv-04023-SLD-JEH # 1             Page 4 of 9



paying, or even just agreeing to pay, any portion of the Subject Debt, or merely acknowledging

the Subject Debt as valid, it could have the effect of resetting the applicable statute of limitations

as to the entire balance of the Subject Debt, potentially subjecting Ms. Ewalt to further legal

liability.

    23.      In addition, Defendant’s representations within the Collection Letter – as cited above in

paragraph 14 – are false, deceptive and/or misleading to the extent they create a false sense of

urgency that Ms. Ewalt must act quickly to avoid further assessment of “interest” in connection

with the Subject Debt. See Exhibit A.

    24.      Upon information and belief, Defendant was not entitled to assess and/or collect any

“interest” from Ms. Ewalt in addition to the principal balance alleged to be owed.

    25.      After a reasonable time to conduct discovery, Ms. Ewalt believes she can prove that all

actions taken by Defendant as described in this complaint were taken willfully and/or with

knowledge that its actions were taken in violation of the law.

                                                DAMAGES

    26.      Plaintiff was misled by Defendant’s collection activity.

    27.      Plaintiff justifiably fears that, absent this Court’s intervention, Defendant will continue

to attempt to collect payment from her on time-barred debt(s) and ultimately cause unwarranted

harm to her credit or otherwise harm her economically.

    28.      Plaintiff justifiably fears that, absent this Court’s intervention, Defendant will continue

to use unlawful methods and/or means in its attempts to collect the Subject Debt from her.

    29.      As a result of Defendant’s conduct, Plaintiff was forced to hire counsel and her damages

therefore include reasonable attorneys’ fees incurred in prosecuting this claim.




                                                     4
         4:19-cv-04023-SLD-JEH # 1          Page 5 of 9



   30.   As a result of Defendant’s conduct, Plaintiff is entitled to statutory damages, punitive

damages and all other appropriate measures to punish and deter Defendant and other debt

collection agencies from engaging in the unlawful collection practices described in this complaint.

                                    GROUNDS FOR RELIEF

                                         COUNT I
                  VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                        15 U.S.C. §§ 1692e, e(2)(A), e(10), f and f(1)

  31.    All prior paragraphs are incorporated into this count by reference.

  32.    The FDCPA states, in relevant part:

                “A debt collector may not use any false, deceptive, or misleading
               representation or means in connection with the collection of any debt.
               Without limiting the general application of the foregoing, the
               following conduct is a violation of this section: (2) The false
               representation of -- (A) the character, amount, or legal status of any
               debt; (10) The use of any false representation or deceptive means to
               collect or attempt to collect any debt or to obtain information
               concerning a consumer.” 15 U.S.C. §§ 1692e, e(2)(A) and e(10).

               “A debt collector may not use unfair or unconscionable means to
               collect or attempt to collect any debt. Without limiting the general
               application of the foregoing, the following conduct is a violation of
               this section: (1) The collection of any amount (including any interest,
               fee, charge, or expense incidental to the principal obligation) unless
               such amount is expressly authorized by the agreement creating the
               debt or permitted by law.” 15 U.S.C. §§ 1692f and f(1).

  33.    Defendant violated 15 U.S.C. §§ 1692e, e(2)(A), e(10), and f within the Collection Letter

and during the Phone Call, by attempting to collect the Subject Debt despite omitting the disclosure

of any information to Plaintiff whatsoever regarding the Subject Debt’s time-barred status and/or

the potential legal consequences of Plaintiff paying, or agreeing to pay, upon the subject time-

barred debt.

  34.    Defendant knew, or should have known, that the Subject Debt was time-barred, yet failed

to provide complete and/or accurate disclosure of same to Plaintiff.

                                                 5
        4:19-cv-04023-SLD-JEH # 1            Page 6 of 9



  35.   Such representations and/or omissions served only to confuse and intimidate Plaintiff in

the hopes that she waived her rights and affirmative defenses under the law. Plaintiff was unable

to adequately determine the legal status of the Subject Debt based upon Defendant’s

representations and/or omissions, and was unable to adequately determine the potential legal

consequences of making, or arranging to make, a payment on the Subject Debt.

  36.   Defendant violated 15 U.S.C. §§ 1692e, e(2)(A), e(10), f and f(1) by creating a false sense

of urgency within the Collection Letter by representing to Plaintiff that it was entitled to collect

interest in connection with the Subject Debt without authorization to do so. In doing so, Defendant

used false, deceptive and/or misleading representations and/or unfair means in connection with its

collection efforts on the Subject Debt.

  37.   As an experienced debt collector, Defendant knows that its representations to consumers

concerning the legal status and amount of an alleged debt owed are required to be truthful,

complete and accurate, and must be disclosed without any intent to mislead or deceive.

  38.   As set forth in paragraphs 26 through 30 above, Plaintiff has been harmed and has suffered

damages as a result of Defendant’s unlawful collection practices as described in this complaint.

                                       COUNT II
   VIOLATIONS OF THE ILLINOIS CONSUMER FRAUD AND DECEPTIVE BUSINESS PRACTICES ACT
                                    815 ILCS 505/2

  39.   All prior paragraphs are incorporated into this count by reference.

  40.   Defendant’s collection activity in connection with the Subject Debt constitutes “conduct

of any trade or commerce” as that phrase is defined and/or used within the ICFA.

  41.   The ICFA states, in relevant part:

               “Unfair methods of competition and unfair or deceptive acts or
               practices, including but not limited to the use or employment of any
               deception, fraud, false pretense, false promise, misrepresentation or the
               concealment, suppression or omission of any material fact, with intent

                                                 6
          4:19-cv-04023-SLD-JEH # 1           Page 7 of 9



                that others rely upon the concealment, suppression or omission of such
                material fact . . . in the conduct of any trade or commerce are hereby
                declared unlawful whether any person has in fact been misled, deceived
                or damaged thereby.” 815 ILCS 505/2.

                “Any person who suffers actual damage as a result of a violation of this
                Act committed by any other person may bring an action against such
                person. The court, in its discretion may award actual economic damages
                or any other relief which the court deems proper.” 815 ILCS 505/10a.

   42.    Defendant violated the ICFA, namely 815 ILCS 505/2, by engaging in unfair, abusive,

and deceptive conduct in its transactions with Plaintiff by, inter alia: (i) attempting to collect the

Subject Debt despite omitting the disclosure of material information to Plaintiff regarding the

Subject Debt’s time-barred status, namely, that Defendant could no longer sue Plaintiff to collect

the Subject Debt; (ii) attempting to collect the Subject Debt despite omitting the disclosure of

material information to Plaintiff regarding the potential legal consequences of Plaintiff paying, or

agreeing to pay, upon the Subject Debt; and (iii) creating a false sense of urgency within the

Collection Letter by representing to Plaintiff that it was entitled to collect interest in connection

with the Subject Debt without authorization to do so.

   43.    Defendant knew, or should have known, that the Subject Debt was time-barred and/or

that it was not entitled to collect interest on the Subject Debt, yet failed to provide complete and/or

accurate disclosure of same to Plaintiff.

   44.    Defendant intended that Plaintiff rely on its misrepresentations and/or omissions in order

to procure immediate payment of the Subject Debt and/or prevent Plaintiff from exercising her

rights.

   45.    As set forth in paragraphs 26 through 30 above, Plaintiff has been harmed and has suffered

damages as a result of Defendant’s unlawful collection practices as described in this complaint.

   46.    As such, Plaintiff is entitled to relief pursuant to 815 ILCS 505/10a.



                                                   7
        4:19-cv-04023-SLD-JEH # 1            Page 8 of 9



  47.   Defendant’s actions as set forth in this complaint were malicious, willful and/or

undertaken with such reckless disregard of Plaintiff’s rights that malice may be inferred, subjecting

Defendant to liability for punitive damages under the ICFA in such an amount to be proved at trial.

                                     PRAYER FOR RELIEF

    WHEREFORE, Plaintiff, Mary A. Ewalt, respectfully requests that this Court enter judgment

in her favor as follows:

        A. Awarding Plaintiff actual damages, in such amounts as determined by the jury, as
           provided under 15 U.S.C. § 1692k and 815 ILCS 505/10a;

        B. Awarding Plaintiff statutory damages in the amount of $1,000.00, as provided under
           15 U.S.C. § 1692k(a)(2)(A);

        C. Awarding Plaintiff punitive damages, in such an amount as determined by the jury, as
           provided under 815 ILCS 505/10a;

        D. Awarding Plaintiff the costs of this action and reasonable attorneys’ fees, as provided
           under 15 U.S.C. § 1692k(a)(3) and 815 ILCS 505/10a; and

        E.   Awarding Plaintiff such other and further relief as may be just and proper.


DATED this 6th day of February, 2019.                 Respectfully Submitted,

                                                        /s/ Geoff B. McCarrell
                                                      Geoff B. McCarrell #0086427
                                                      David S. Klain #0066305
                                                      CONSUMER LAW PARTNERS, LLC
                                                      333 N. Michigan Ave., Suite 1300
                                                      Chicago, Illinois 60601
                                                      (267) 422-1000 (phone)
                                                      (267) 422-2000 (fax)
                                                      geoff.m@consumerlawpartners.com

                                                      Counsel for Plaintiff




                                                 8
   4:19-cv-04023-SLD-JEH # 1             Page 9 of 9



                                     JURY DEMAND

Pursuant to FED. R. CIV. P. 38(b), Plaintiff demands a trial to a jury on all issues of fact.

                                                   /s/ Geoff B. McCarrell
                                                  Geoff B. McCarrell #0086427
                                                  CONSUMER LAW PARTNERS, LLC




                                             9
